Name: 87/397/EEC: Commission Decision of 6 July 1987 approving the programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted by Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  economic policy
 Date Published: 1987-07-30

 Avis juridique important|31987D039787/397/EEC: Commission Decision of 6 July 1987 approving the programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted by Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) Official Journal L 208 , 30/07/1987 P. 0049 - 0052*****COMMISSION DECISION of 6 July 1987 approving the programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted by Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) (87/397/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 5 January 1987 the Portuguese Government forwarded a programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991 pursuant to Regulation (EEC) No 355/77; whereas it forwarded additional information concerning this programme on 23 March 1987; Whereas the aim of the said programme is to rationalize and modernize processing and marketing structures for fishery products, make better use and enhance the value of available fish stocks, improve product quality and diversify production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas any development of the processing and marketing of fishery products arising from the implementation of the programme should be consistent with the foreseeable development of resources and with the effects and aims of the multiannual guidance programmes for the fishing fleet and for aquaculture in Portugal for the period 1987 to 1991; whereas provision should therefore be made for the programme to be reviewed; Whereas the Portuguese authorities should implement the measures necessary for improving the statistical data on the sectors covered by the programme; whereas the improvement of such statistical data should enable the programme to be monitored more closely and, hence, its impact on the processing and marketing of fishery products in Portugal to be better assessed; Whereas, in the light of the current Community market situation for canned sardines, the present Decision cannot prejudge any Community measures which may shortly be adopted in this sector; whereas, while awaiting these measures, projects creating an increase in overall production which may not be in line with the proven evolution of effective demand and the trading patterns structure of this type of product cannot be taken into consideration during the implementation of the programme; whereas, in its project examination, the Commission should take account in particular of the objectives of the improvement of market competitiveness of enterprises, of product quality and of factory hygiene conditions; Whereas the Community market in preserved tuna is very competitive and particular care should be taken therefore with regard to investments in this industry in order to avoid difficultires in marketing the products concerned; Whereas investments relating to products intended for human consumption which are not listed in Annex II to the Treaty will be examined in the light of Article 7 of Regulation (EEC) No 355/77; Whereas the programme contains the details listed in Article 3 of Regulation (EEC) No 355/77; whereas the aims set forth in Article 1 of that Regulation may be attained; Whereas the measures provided for in this Decision are in accordance with the opinion delivered jointly by the Standing Committee on Agricultural Structure and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted on 5 January 1987 by the Portuguese Government pursuant to Regulation (EEC) No 355/77 and most recently supplemented on 23 March 1987, the essential features of which are described in Annex I, is hereby approved subject to the provisions set forth in Annex II. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 6 July 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. ANNEX I ESSENTIAL FEATURES OF THE PROGRAMME ON THE PROCESSING AND MARKETING OF FISHERY AND AQUACULTURE PRODUCTS FOR THE PERIOD 1987 TO 1991, SUBMITTED BY PORTUGAL PURSUANT TO COUNCIL REGULATION (EEC) No 355/77 1. Purpose of the programmes Development of the processing and marketing of fishery products, particularly as regards deep-frozen, smoked and preserved products, and facilities for the initial sale of fish, in the context of improvements at fishing ports. 2. Definition of the area concerned The entire territory of Portugal including the Azores and Madeira. 3. Duration of the programme The programme covers the period from 1 January 1987 to 31 December 1991. 4. Objectives of the programme The objectives pursued are: - the development, rationalization and improvement of the facilities for the processing and marketing of fishery products; - the improvement of product quality; - the diversification of production; - better use and enhancement of the value of fishery resources. 5. Measures planned and priorities Within the general framework of the programme, the most important measures consist of investments to improve existing refrigeration facilities and the manufacture of preserved fish. The programme also lays particular emphasis on the modernizaton of fishing ports with a view to improving landing facilities and those used where fish are first sold, including improved facilities for recording prices and production. Lastly, of all the other activities covered by the programme, the conversion of drying facilities and the development of smoking facilities are the most significant measures. 6. Financing The total cost of the investments planned for the duration of the programme is Esc 20 692 million (129,3 million ECU), which may be broken down as follows: 1.2.3 // // // // // Millions of Esc. // Millions of ECUs // // // // Marketing and preparation of fresh fish, including fishing-port facilities // 2 742 // 17,1 // Preserved and semi-preserved products // 7 420 // 46,4 // Refrigeration // 8 725 // 54,5 // Drying, curing and smoking // 1 805 // 11,3 // // // The financial data and the breakdown by type of investment are merely intended as a guide. ANNEX II 1. The Commission considers that the programme submitted by the Government of Portugal as a framework for future Community or national financing schemes for the sector concerned represents an appropriate basis for the development of the processing and marketing of fishery and aquaculture products. 2. The Commission would stress the importance of the future development of resources and of the objectives and execution of the multiannual guidance programme for the fishing fleet and aquaculture where the development of the processing and marketing of fishery products is concerned. The Commission reserves the right to review this programme so that the progress made with the development of resources and the structural measures planned for the fishing fleet and aquaculture in Portugal for 1987 to 1991 may be taken into consideration in an appropriate manner in relation to the processing and marketing of fishery products. 3. The Commission would point out to the Portuguese authorities the need to improve the collection of data, in particular statistics, for the industries covered by this programme. During its execution, steps must be taken by the Portuguese authorities to improve the collection of such data and thus provide fuller details of the processing and marketing of fishery products in Portugal and the development thereof as the programme is implemented. 4. In the light of the current Community market situation for canned sardines, the Commission emphasises that the present Decision does not prejudge any Community measures which may shortly be adopted in this sector. While awaiting these measures, rojects creating an increase in overall production which may not be in line with the proven evolution of effective demand and the trading patterns structure of this type of product, shall not be taken into consideration during the implementation of the present programme. In its project examination, the Commission shall take account in particular of the objectives of the improvement of market competitiveness of enterprises, of product quality and of factory hygiene conditions. 5. With regard to preserved tuna, the Commission would point out to the Portuguese authorities that the Community market for this product is highly competitive. Care must be taken therefore with regard to investments in this industry, given the possible difficulties which could arise in the marketing of preserved tuna. 6. Furthermore, investments relating to products intended for human consumption and not listed in Annex II to the Treaty will be examined with particular reference to the provisions of Article 7 of Regulation (EEC) No 355/77. 7. The Commission notes that this programme is very ambitious and that the volume of investment planned for its execution is very substantial. The Commission questions, therefore, whether the entire programme can in fact be executed during the coming five years, given the foreseeable budgetary constraints in the Community. 8. The Commission would point out that the investment forecasts in this programme do not determine the level of any financial assistance that may be granted by the Community, in particular concerning fishing-port facilities.